Exhibit Copy # CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM GLOBAL GOLD CORPORATION Global Gold Corporation, a Delaware corporation (the “Company”, “we” or “us”), is offering (the “Offering”) to sell a minimum of 500,000 shares and up to a maximum of 10,000,000 shares of its common stock, $.001 par value per share, at a price of $.10.Each share of common stock purchased also entitles the purchaser to a warrant for the purchase of one additional share of common stock at a price of $.15, exercisable on or before December 9, 2013, unless mutually agreed otherwise.The shares of common stock and accompanying warrants being offered are collectively referred to as the “Units” or the “Securities”. The offering price of the shares of the Company’s common stock has been determined by the Board of Directors of the Company. The minimum subscription amount is $50,000 for 500,000 shares of common stock, unless otherwise agreed to by the Company, in its sole discretion. If all the Securities are sold, the Company will have issued an additional 20,000,000 shares of its common stock for a total purchase price of $2,500,000.Offering proceeds shall be placed in a special non-interest bearing account, and if the minimum offering of 500,000 shares is not sold, subscribers shall have the right to cancel their subscriptions and receive repayment of funds paid without interest or deduction. The Offering will terminate upon the earlier of the completion of the sale of all of the Securities offered or December 31, 2008, unless the Offering is extended up to an additional 30 days until January 30, 2009 by the Company, in its sole discretion (the “Offering Period”).The Offering may be closed from time to time in tranches of any number of Securities (collectively the “Closings”). The common stock of the Company is publicly traded only on the OTCBB, over-the-counter market under the symbol GBGD. Neither the Securities and Exchange Commission nor any other regulatory body has approved or disapproved these securities or passed upon the accuracy or adequacy of this Memorandum.Any representation to the contrary is a criminal offense. The date of this Memorandum is December 8, 2008. THESE SECURITIES INVOLVE A HIGH DEGREE OF RISK.SEE “RISK FACTORS” set forth in this Memorandum, and any additional applicable risk factors reflected in any annual, quarterly and other reports filed by the Company with the Securities and Exchange Commission (the “SEC”) (which filed documents shall be referred to collectively as the “SEC Documents”), which are incorporated herein by reference. THE SECURITIES BEING OFFERED PURSUANT TO THIS MEMORANDUM HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), AND ARE BEING OFFERED AND SOLD IN RELIANCE UPON EXEMPTIONS FROM THE REGISTRATION REQUIREMENTS OF THE ACT.SUCH SECURITIES MAY NOT BE REOFFERED OR RESOLD UNLESS THE SECURITIES ARE REGISTERED UNDER THE ACT OR AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE ACT IS AVAILABLE. THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR THE SOLICITATION OF AN OFFER TO BUY THE SECURITIES NOR WILL THERE BE ANY SALE OF THE SECURITIES IN ANY JURISDICTION IN WHICH SUCH OFFER, SOLICITATION OR SALE WOULD BE UNLAWFUL.ANY DISTRIBUTION OF THIS MEMORANDUM BY THE OFFEREE IN WHOLE OR IN PART IS UNAUTHORIZED. PROSPECTIVE INVESTORS ARE NOT TO CONSTRUE THE CONTENTS OF THIS MEMORANDUM AS LEGAL ADVICE.EACH INVESTOR SHOULD CONSULT HIS OWN COUNSEL AS TO LEGAL AND RELATED MATTERS CONCERNING HIS INVESTMENT. NO OFFERING LITERATURE OR ADVERTISING IN WHATEVER FORM WILL BE EMPLOYED IN THE OFFERING OF THE SECURITIES.EXCEPT FOR THIS MEMORANDUM OR STATEMENTS OR DOCUMENTS CONTAINED HEREIN, NO PERSON HAS BEEN AUTHORIZED TO MAKE REPRESENTATIONS, OR GIVE ANY INFORMATION, WITH RESPECT TO THE SECURITIES OFFERED HEREBY EXCEPT THE INFORMATION CONTAINED HEREIN. THE INFORMATION CONTAINED IN THIS MEMORANDUM IS STRICTLY CONFIDENTIAL.THIS MEMORANDUM AND THE INFORMATION CONTAINED IN IT SHALL NOT BE USED OTHER THAN BY THE PERSON TO WHOM IT IS DIRECTED FOR THE PURPOSE OF EVALUATING A POTENTIAL INVESTMENT IN THE COMPANY AND MUST NOT BE COPIED, REPRODUCED, DISTRIBUTED OR PASSED TO OTHERS OTHER THAN ATTORNEYS OR FINANCIAL ADVISORS REQUIRED FOR SUCH EVALUATION AND SUBJECT TO THESE CONFIDENTIALITY OBLIGATIONS.BY ACCEPTING DELIVERY OF THIS MEMORANDUM, A PROSPECTIVE INVESTOR AGREES TO THE FOREGOING CONFIDENTIALITY OBLIGATIONS AND FURTHER AGREES PROMPTLY TO RETURN TO THE COMPANY THIS MEMORANDUM AND ANY OTHER DOCUMENTS OR INFORMATION FURNISHED IF THE PROSPECTIVE INVESTOR ELECTS NOT TO PURCHASE ANY OF THE SECURITIES OFFERED HEREBY OR IF THE OFFERING IS TERMINATED OR WITHDRAWN.The foregoing is in addition to, and shall not alter or impair, any other confidentiality agreements entered into by the recipient. 2 CONNECTICUT RESIDENTS THE SECURITIES REFERRED TO IN THIS MEMORANDUM WILL BE SOLD PURSUANT TO THE EXEMPTION SET OUT IN SECTION 36-490(B)(9) OF THE CONNECTICUT UNIFORM SECURITIES ACT.THE UNITS HAVE NOT BEEN REGISTERED UNDER SAID ACT IN THE STATE OF CONNECTICUT. THE UNITS CANNOT BE SOLD OR TRANSFERRED EXCEPT IN A TRANSACTION WHICH IS EXEMPT UNDER SUCH ACT OR PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT.THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE BANKING COMMISSIONER OF THE STATE OF CONNECTICUT, NOR HAS THE COMMISSIONER PASSED UPON THE ACCURACY OR ADEQUACY OF THIS OFFERING.ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL. CALIFORNIA RESIDENTS THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS OFFERING HAS NOT BEEN QUALIFIED WITH THE COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE ISSUANCE OF SUCH SECURITIES OR THE PAYMENT OR RECEIPT OF ANY PART OF THE CONSIDERATION THEREFOR PRIOR TO SUCH QUALIFICATION IS UNLAWFUL, UNLESS THE SALE OF SECURITIES IS EXEMPTED FROM
